Dodge, J.
Cb. 303, Laws of 1895, presents a somewhat complicated general scheme for tbe creation of a responsible public officer to perform tbe clerical functions essential to tbe procedure in county courts, and theretofore involved in tbe duties and powers of tbe county judges. It recognized two distinct interests to be considered in deciding in any individual instance whether a register in probate shall exist for tbat county or tbe clerical functions shall continue to be exercised *326by the county judge. First aud primarily there is the interest of the judge himself, who, since he may engage in the practice of law or business, may wish to relieve himself from the demands of these clerical duties on his time. He therefore is given full power, at his will, to create or extinguish such an officer. Next there is the interest and convenience of the public. The total labor of the court may be only so much that the judge alone can perform it without delays, or the reverse may be true, so that the existence of a clerical officer is essential to prompt dispatch of business and to the convenience of litigants. Therefore the county board is vested with discretion whether the public treasury ought to bear the expense. This general scheme is quite apparent in the original legislation, and, though somewhat obscured by the distribution of different parts of the act of 1895 between secs. 694 and 2464a, Stats. 1898, without doubt persists in the law as it now stands on the statute book. The law also clearly contemplates that the register is to receive a salary, for it provides (see. 2464a, Stats. 1898) that when the county board shall not fix a salary “the judge shall compensate such register.” It is too apparent for serious debate that this particular contingency is not before us, so that by mere force of the law, apart from any agreement, the duty rests oh the county judge to compensate appellant. She clearly could not demand that he pay her, for that duty is cast upon him only when “the county board shall not fix a salary.” By the record before us it appears that they have fixed one. The question for decision, however, is whether, when the county board have fixed a salary, and have not changed it, and have collected and appropriated the money therefor, they can prohibit payment of it This does not necessarily involve decision whether by a mere fixing of a salary the county board for all future time adopt a system from which they cannot recede, as was held to be the effect of a very different act as to sheriff’s compensation, under a radically different statute, in Northern Trust Co. v. Snyder, 113 Wis. *327516, 530, 89 N. W. 460. Nor axe we called on to decide whether, as argued by appellant, there is a public policy, enforceable by the courts, beyond the control of the legislature, which must constrain us to a holding that the salary of an officer having no term cannot be changed while he continues to hold the office, notwithstanding the statute (sec. 694, Stats. 1898) authorizes the county board to fix that salary from time to time. In the present instance, the appellant having been appointed and the county board having fixed her salary, that salary, by the very terms of sec. 694, Stats. 1898, “shall be paid at the end of every month.” The resolution of the county board that after September 1, 1902, it shall not be paid, is direct negation of the statute; and, as the latter cannot be negatived by the county board, their resolution is of no force. Hence the appellant, having performed the duties of register in probate for the month of September, was entitled by law to be paid $40 therefor.
No question seems to be raised as to the propriety of mandamus against the county clerk as a remedy, nor do we think it doubtful. The resolution that appellant be not paid by the county is without force, as being in derogation of a statutory command. The money for this month’s salary has been raised by taxation, accompanied by the order of the county board that orders be issued therefor at the end of each month. Subd. 3, sec. 709, Stats. 1898, makes it the duty of the county clerk to sign orders under such circumstances. Hence mandamus will issue against him to compel the performance of this — a ministerial duty clearly imposed by law. State ex rel. Treat v. Richter, 37 Wis. 275.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment awarding peremptory writ of mandamus as prayed.